Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-16-00283-CV

                          Lee Nick MCFADIN III and Sandra Saks,
                                      Appellants

                                               v.

                           BROADWAY COFFEEHOUSE, LLC
                                    Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-17001
                       Honorable Antonia Arteaga, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, the agreed motion to dismiss is
GRANTED and this appeal is DISMISSED.

      We order that all costs of appeal, if any, shall be borne by the party that incurred them.

      SIGNED June 27, 2018.


                                                _________________________________
                                                Marialyn Barnard, Justice